ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_04_FR.txt.                                                                                                                  60



                       OPINION INDIVIDUELLE DE M. LE JUGE GEVORGIAN

                 [Traduction]

                    Désaccord avec la conclusion de la Cour selon laquelle elle n’a pas compétence
                 pour connaître de la question des immunités de la banque Markazi (point 2) du
                 dispositif) — Pareilles immunités entrant dans le champ d’application du traité
                 d’amitié, de commerce et de droits consulaires de 1955 — Existence d’un lien entre
                 les activités de la banque Markazi visant à faciliter le commerce des sociétés
                 iraniennes aux Etats-Unis et l’objet et le but du traité — Interprétation du
                 paragraphe 2 de l’article III du traité — Distinction entre droits procéduraux et
                 possibilité de les invoquer devant les tribunaux américains étant artificielle —
                 Interprétation du paragraphe 1 de l’article X du traité — « Liberté de commerce »
                 de l’Iran en vertu de cette disposition ayant été rendue illusoire par les mesures
                 d’exécution adoptées par les Etats‑Unis.

                     1. J’ai voté en faveur du rejet, par la Cour, des première et troisième excep-
                 tions préliminaires soulevées par les Etats-Unis d’Amérique (­ci-après les
                 « Etats-Unis »), ainsi que des conclusions qu’elle a formulées au sujet de la
                 recevabilité de la requête présentée par la République islamique d’Iran
                 (­ci-après l’« Iran »). En revanche, j’ai voté contre la décision de la Cour consis-
                 tant à retenir la deuxième exception préliminaire soulevée par les Etats‑Unis.
                 Etant par conséquent en désaccord avec la limitation de compétence résultant
                 du point 2) du dispositif, j’en exposerai les raisons dans le présent exposé.
                     2. Sur le fond, l’Iran conteste cinq mesures ou décisions qui, selon lui,
                 affectent ses immunités, y compris celles de sa banque centrale (la banque
                 Markazi) :
                 — l’introduction, en 1996, dans le titre 28 du code des Etats-Unis d’une
                   « exception pour terrorisme » aux immunités de juridiction, dans
                   le cadre de la loi sur la lutte contre le terrorisme et l’application effective
                   de la peine de mort [Antiterrorism and Effective Death Penalty Act] 1 ;
                 — la promulgation, en 2002, de la loi sur l’assurance contre les risques
                   associés au terrorisme [Terrorism Risk Insurance Act] qui, en substance,
                   autorisait la saisie d’actifs iraniens en vue de l’exécution de certaines
                   décisions judiciaires relatives à des demandes formées par des personnes
                   privées ayant invoqué le terrorisme devant les tribunaux américains 2 ;
                    1 Selon cette nouvelle exception, l’immunité prévue dans la loi fédérale américaine

                 de 1976 sur l’immunité des Etats étrangers ne s’applique pas lorsqu’« une demande de
                 dommages-­intérêts est formée contre un Etat à raison d’un préjudice corporel ou d’un décès
                 attribuable à des actes de torture, à une exécution extrajudiciaire, au sabotage d’un aéronef
                 ou à une prise d’otages, ou de la fourniture d’un appui matériel ou financier … en vue de la
                 commission d’un tel acte » (titre 28 du code des Etats-Unis, article 1605 a) 7), tel qu’adopté
                 par l’article 221 de la loi sur la lutte contre le terrorisme et l’application effective de la peine
                 de mort, Pub. L. No. 104‑132, 110 Stat. 1214) (mémoire de l’Iran (MI), annexe 10).
                    2 Loi sur l’assurance contre les risques associés au terrorisme [US Terrorism Risk Insu-

                 rance Act] (2002), Pub. L. 107-297, 116 Stat. 2322 (MI, annexe 13).

                                                                                                                 57




3 CIJ1158.indb 111                                                                                                      21/10/19 10:25

                                 certains actifs iraniens (op. ind. gevorgian)                             61

                 — l’extension, en 2008, de l’« exception pour terrorisme » introduite en
                   1996 3 ;
                 — la publication, en 2012, du décret présidentiel no 13599, qui gelait tous
                   les actifs du Gouvernement de l’Iran, y compris ceux de sa banque
                   centrale 4 ;
                 — la promulgation, la même année, de la loi fédérale américaine sur la
                   réduction de la menace iranienne et les droits de l’homme en Syrie
                   [Iran Threat Reduction and Syria Human Rights Act], qui privait
                   d’immunité les actifs de la banque Markazi en vue de donner
                   satisfaction à des personnes privées ayant introduit des demandes
                   devant un tribunal fédéral de district en l’affaire Peterson et al. v.
                   République islamique d’Iran et al 5.
                    3. L’Iran affirmait que ces mesures — dont la portée n’est pas contes-
                 tée par les Parties — constituaient une violation de ses immunités (y com-
                 pris celles qui sont applicables à la banque Markazi), et que lesdites
                 immunités entraient dans le champ d’application de différentes disposi-
                 tions du traité d’amitié, de commerce et de droits consulaires conclu en
                 1955 entre l’Iran et les Etats‑Unis (­ci-après le « traité de 1955 »). Les
                 Etats-Unis, quant à eux, considéraient que la question des immunités
                 échappait à la compétence ratione materiae de la Cour puisque la règle
                 régissant les immunités de la banque centrale est une règle de droit inter-
                 national coutumier et n’est pas couverte par le traité de 1955. Dans le
                 présent arrêt, la Cour a fait sienne la position du défendeur.
                    4. Avant de me pencher sur l’analyse, par la Cour, des dispositions sub­
                 stantielles du traité de 1955, je formulerai deux observations préliminaires.
                    Premièrement, quoique aucune disposition du traité de 1955 ne fasse
                 expressément mention de la protection des immunités des Etats étrangers
                 (y compris celle des banques centrales), l’Iran invoquait ces immunités au
                 regard de divers droits substantiels protégés par cet instrument. De ce
                 point de vue, la présente espèce différait de l’affaire relative aux Immuni-
                 tés et procédures pénales (Guinée équatoriale c. France), dans laquelle la
                 Cour s’était déclarée incompétente au titre d’un traité (la convention de
                 Palerme), qui aurait incorporé les immunités dans une « clause de sauve-
                 garde » générale limitant son champ d’application 6.

                    3 Le nouvel article 1605A du titre 28 du code des Etats-Unis autorise désormais notam-

                 ment les juges à condamner les « Etats soutenant le terrorisme » à verser des dommages-­
                 intérêts (28 USC, article 1605A c), tel qu’adopté par l’article 1083 a) 1) de la loi sur le
                 budget de la défense nationale pour l’exercice 2008, Pub. L. No. 110-181, 122 Stat. 206
                 (MI, annexe 15).
                    4 Décret présidentiel no13599 du 5 février 2012, Registre fédéral, vol. 77, p. 6659

                 (MI, annexe 22).
                    5 Article 502 b) de la loi de 2012 sur la réduction de la menace iranienne et les droits de

                 l’homme en Syrie [Iran Threat Reduction and Syria Human Rights Act], Pub. L. 112‑158,
                 126 Stat. 1214 (MI, annexe 16), en relation avec l’affaire Peterson et al. v. République isla-
                 mique d’Iran et al., affaire no 10 Civ. 4518 (BSJ) (GWG).
                    6 Il convient de rappeler que, dans cette affaire, la conclusion de la Cour était confirmée

                 par les travaux préparatoires de la convention de Palerme (Immunités et procédures pénales

                                                                                                           58




3 CIJ1158.indb 113                                                                                                21/10/19 10:25

                                certains actifs iraniens (op. ind. gevorgian)                          62

                    Deuxièmement, le fait que le traité de 1955 n’ait pas pour objet et pour
                 but de protéger la souveraineté des deux Etats, mais d’« encourager les
                 échanges et les investissements mutuellement profitables et l’établissement
                 de relations économiques plus étroites entre leurs peuples et de régler
                 leurs relations consulaires » 7, ne suffisait pas en soi à régler la question de
                 la compétence de la Cour à l’égard des demandes de l’Iran concernant les
                 immunités, et, en particulier, celles qui protègent la banque centrale de cet
                 Etat. Ainsi que le demandeur l’a soutenu en la présente instance (et les
                 Etats-Unis ne l’ont pas contesté), la banque Markazi joue un rôle crucial
                 dans la conclusion des transactions commerciales des sociétés iraniennes
                 aux Etats-Unis, au point que la saisie de ses biens peut avoir rendu ces
                 transactions impossibles 8. Si la portée du préjudice qui aurait été causé
                 par les mesures prises par les Etats-Unis est une question devant être exa-
                 minée au fond, l’Iran avait cependant, à ce stade de l’instance, suffisam-
                 ment démontré l’existence d’un lien entre lesdites mesures et l’objet et le
                 but du traité de 1955.
                    5. J’en viens maintenant aux droits substantiels invoqués par l’Iran en
                 la présente affaire. Selon moi, deux dispositions du traité de 1955 revê-
                 taient une pertinence particulière en tant que sources de compétence de la
                 Cour à l’égard des demandes iraniennes concernant les immunités : le
                 paragraphe 2 de l’article III (accès aux tribunaux judiciaires) et le para-
                 graphe 1 de l’article X (liberté de commerce et de navigation).
                    6. Le paragraphe 2 de l’article III se lit comme suit :
                         « En vue d’assurer une administration rapide et impartiale de la
                      justice, chacune des Hautes Parties contractantes accordera, dans ses
                      territoires, aux ressortissants et aux sociétés de l’autre Haute Partie
                      contractante, libre accès aux tribunaux judiciaires et aux organismes
                      administratifs, à tous les degrés de la juridiction, tant pour faire
                      valoir que pour défendre leurs droits. En toute circonstance, elle leur
                      assurera cet accès dans des conditions non moins favorables que
                      celles qui sont applicables à ses propres ressortissants et sociétés ou
                      ceux de tout pays tiers. Il est entendu que la même latitude sera don-
                      née aux sociétés n’exerçant aucune activité dans le pays, sans qu’elles
                      aient à se faire immatriculer ou à accomplir des formalités ayant
                      pour objet de les assimiler aux sociétés nationales. »
                    7. Dans le présent arrêt, la Cour a établi une distinction entre les droits
                 substantiels et procéduraux qu’un ressortissant ou une société d’une des
                 Parties contractantes peut invoquer devant un tribunal ou une autorité
                 internes, d’une part, et, d’autre part, la « possibilité pour [un tel ressortis-
                 sant ou] une telle société d’accéder à ces tribunaux ou autorités en vue de
                 faire valoir les droits (substantiels ou procéduraux) qu’[il ou] elle prétend

                 (Guinée équatoriale c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
                 p. 322-323, par. 96-102). Tel n’est pas le cas en la présente espèce.
                    7 Paragraphe 57 du présent arrêt.
                    8 Voir, notamment, CR 2018/30, p. 31‑33, par. 33-36 (Vidal).



                                                                                                       59




3 CIJ1158.indb 115                                                                                           21/10/19 10:25

                                 certains actifs iraniens (op. ind. gevorgian)                              63

                 posséder » 9. Selon la Cour, seule cette possibilité est protégée par le para-
                 graphe 2 de l’article III 10. A cet égard, la Cour a rappelé que les droits
                 consacrés dans cette disposition n’étaient garantis qu’« [e]n vue d’assurer
                 une administration rapide et impartiale de la justice » 11.
                    8. Cette distinction est, à mon sens, artificielle et ne tient pas compte
                 du caractère « essentiellement procédural » et « préliminaire » des immuni-
                 tés, ainsi que la Cour l’a défini dans les affaires relatives au Mandat d’ar-
                 rêt et aux Immunités juridictionnelles 12. Dans ce dernier arrêt, la Cour
                 avait en effet précisé que « [c]’est … avant de pouvoir examiner le fond de
                 l’affaire portée devant lui et avant que les faits aient été établis que le tri-
                 bunal national saisi doit déterminer si, au regard du droit international,
                 un Etat peut ou non prétendre à l’immunité » 13.
                    9. De plus, si nous suivons la logique adoptée par la Cour dans le pré-
                 sent arrêt, le droit d’accès aux tribunaux se trouve pratiquement vidé de
                 sa substance dès lors que la banque centrale de l’Iran (la banque Markazi)
                 a été privée d’un moyen de défense procédural « préliminaire » aussi
                 important que l’invocation de l’immunité (ce qui la met dans une situa-
                 tion clairement moins favorable que celle des autres banques centrales
                 opérant aux Etats-Unis). Ainsi que cela a été fort bien exprimé dans l’ex-
                 posé de l’opinion dissidente qui a été joint à l’arrêt rendu par la Cour
                 suprême des Etats-Unis en l’affaire Banque Markazi c. Peterson et al., la
                 banque a été « priv[ée] … de toutes les protections que le droit fédéral, le
                 droit international ou le droit de l’Etat de New York auraient pu [lui]
                 offrir contre les réclamations des défendeurs » 14. A cet égard, il convient
                 de souligner que l’un des objectifs de l’Iran en ce qui concerne le para-
                 graphe 2 de l’article III n’était pas tant que les tribunaux américains
                 « retiennent » les immunités (comme la Cour le présume à tort au para-
                 graphe 70 du présent arrêt), mais que les sociétés iraniennes soient en
                 situation d’invoquer effectivement ces immunités devant les tribunaux
                 américains. A l’heure actuelle, tel n’est pas le cas en raison des mesures
                 adoptées par les Etats-Unis 15.
                    10. Il est une autre disposition qui, selon moi, faisait entrer les demandes
                 relatives aux immunités dans le champ d’application de la compétence
                 ratione materiae de la Cour en vertu du traité de 1955, à savoir le para-
                 graphe 1 de l’article X. Celui-ci dispose qu’« [i]l y aura liberté de commerce

                     9Paragraphe 70 du présent arrêt.
                     10Ibid.
                    11 Ibid.
                    12 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt,

                 C.I.J. Recueil 2012 (I), p. 124, par. 58 ; Mandat d’arrêt du 11 avril 2000 (République démo-
                 cratique du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 25, par. 60.
                    13 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt,

                 C.I.J. Recueil 2012 (I), p. 136, par. 82.
                    14 Banque Markazi v. Peterson et al., Supreme Court Reporter, vol. 136, p. 1310 (2016),

                 opinion dissidente du président Roberts, p. 14.
                    15 Voir CR 2018/33, p. 27‑29, par. 9‑11 (Wordsworth), et, en partie, CR 2018/31, p. 13,

                 par. 10 (Wordsworth).

                                                                                                             60




3 CIJ1158.indb 117                                                                                                 21/10/19 10:25

                                certains actifs iraniens (op. ind. gevorgian)                         64

                 et de navigation entre les territoires des deux Hautes Parties contractantes ».
                 Ainsi qu’elle le reconnaît dans le présent arrêt, la Cour a, dans l’arrêt qu’elle
                 a rendu sur les exceptions préliminaires en l’affaire des Plates‑formes pétro-
                 lières, fait une interprétation extensive de cette disposition :
                      « que le mot « commerce » soit pris dans son sens le plus commun ou
                      au sens juridique, au plan interne ou international, il revêt une portée
                      qui excède la seule référence aux activités d’achat et de vente.
                         Les traités portant sur des questions commerciales règlent une vaste
                      gamme de questions accessoires liées au commerce, telles que le trans-
                      port maritime, la circulation des biens et des personnes, le droit de fon-
                      der et d’exploiter des entreprises, la protection contre les voies de fait,
                      la liberté de communication, l’acquisition et la jouissance des biens. » 16
                    11. Aux paragraphes 78 et 79 du présent arrêt, la Cour a conclu que la
                 protection des immunités d’une banque centrale n’était pas incluse dans
                 l’expression « activités accessoires au commerce ». Ce faisant, elle n’a pas
                 tenu compte de ce que, dans l’affaire des Plates-­formes pétrolières, elle
                 avait estimé que le paragraphe 1 de l’article X protégeait non seulement le
                 « commerce » entre les Parties contractantes (terme dont elle avait déjà
                 donné une définition extensive), mais aussi la notion plus large encore de
                 « liberté du commerce ». Selon la Cour,
                      « [t]out acte qui entraverait cette « liberté » s’en trouve prohibé. Or,
                      sauf à rendre une telle liberté illusoire, il faut considérer qu’elle pour-
                      rait être effectivement entravée du fait d’actes qui emporteraient des-
                      truction de biens destinés à être exportés, ou qui seraient susceptibles
                      d’en affecter le transport et le stockage en vue de l’exportation. » 17
                    12. En la présente espèce, compte tenu du rôle essentiel que joue la
                 banque Markazi dans la conclusion effective, par les sociétés iraniennes, de
                 transactions commerciales aux Etats-Unis, l’Iran invoquait devant la Cour
                 une grave violation des droits qu’il tient de cette disposition. Cette ingé-
                 rence dans les droits du demandeur semble être la conséquence directe de
                 la restriction des immunités obtenue au moyen d’une série de mesures ayant
                 spécifiquement pris l’Iran et les sociétés publiques iraniennes pour cibles.
                 Dès lors, limiter la compétence de la Cour en vertu du paragraphe 1 de
                 l’article X comme cela a été fait dans le présent arrêt apparaît injustifié.
                    13. Pour toutes les raisons exposées ­ci-­dessus, je suis d’avis que la Cour
                 aurait dû rejeter la deuxième exception préliminaire soulevée par les
                 Etats-Unis et, partant, exercer pleinement sa compétence à l’égard des
                 demandes formulées par l’Iran au fond.

                 (Signé) Kirill Gevorgian.


                    16 Plates-­formes pétrolières (République islamique d’Iran c. Etats Unis d’Amérique),
                 exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 818, par. 45-46.
                    17 Ibid., p. 819, par. 50.



                                                                                                      61




3 CIJ1158.indb 119                                                                                          21/10/19 10:25

